Citation Nr: 0717021	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  98-18 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Evaluation of service-connected musculoskeletal pain and 
fatigue due to an undiagnosed illness evaluated as 40 percent 
disabling from February 11, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his now diseased wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to June 1977 
and from August 1991 to December 1992.  The veteran also had 
other periods of active duty as well as service in a reserve 
component.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 decision of a Department of 
Veterans Affairs (VA), Regional Office (RO) in Phoenix, 
Arizona.  

In October 1998, the veteran withdrew his claim of 
entitlement to service connection for eczema.  See 38 C.F.R. 
§ 20.204(b) (2006) (a substantive appeal may be withdrawn at 
any time before the Board promulgates a decision).  In 
November 2000, the veteran testified at a hearing before the 
undersigned Veterans' Law Judge.

In January 2001, the Board denied entitlement to service 
connection for an eye disorder and remanded the claims of 
entitlement to service connection for a psychiatric disorder 
to include memory loss and entitlement to a higher evaluation 
for musculoskeletal pain and fatigue for additional 
development.  In September 2002, the Board granted 
entitlement to service connection for an undiagnosed illness 
characterized by chronic diarrhea with slight leakage of 
fecal matter and abdominal discomfort and denied entitlement 
to service connection for peptic ulcer disease, a hiatal 
hernia with esophageal reflux, hemorrhoids, and an 
undiagnosed illness characterized by weight loss.  In January 
2004, after undertaking further development under the now 
invalidated provisions of 38 C.F.R. § 19.9(a)(2) (2003), the 
Board remanded for additional development the claims of 
entitlement to service connection for a psychiatric disorder 
to include memory loss and entitlement to a higher evaluation 
for musculoskeletal pain and fatigue.  

In a September 2003 rating decision, the RO granted 
entitlement to service connection major depression.  In that 
decision, the RO both noted that the major depression was 
caused or aggravated by the veteran's already service 
connected disorders including his undiagnosed illness and 
cited to loss of long and short term memory when assigning 
the initial rating.  Therefore, the Board finds that 
entitlement to service connection for a psychiatric disorder 
to include memory loss is no longer in appellate status 
because the September 2003 decision granting the veteran the 
maximum benefit allowable by law or regulation when it 
granted service connection for major depression.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  Accordingly, the only issue 
remaining on appeal is the issue listed on the first page of 
this decision.

A review of the claim's file reveals informal claims for a 
total rating based on individual unemployability (TDIU) as 
well as for an increased rating for major depression.  See, 
for example, VA treatment records dated in January 2004 and 
May 2006.  These issues, however, are not currently developed 
or certified for appellate review.  Accordingly, they are 
referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  Since February 11, 1996, the veteran is receiving the 
maximum schedular rating possible for fibromyalgia.

2.  Since February 11, 1996, musculoskeletal pain and fatigue 
is not objectively manifested by frequent periods of 
hospitalization or a marked interference with employment.


CONCLUSION OF LAW

Since February 11, 1996, the veteran does not meet the 
criteria for a higher schedular or extraschedular rating for 
musculoskeletal pain and fatigue.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(a), 3.326, 4.1, 4.3, 4.7, 4.10, 4.20, 
4.71a, Diagnostic Code 8850-5025 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefit.  The veteran must 
also be notified to submit all evidence in his possession, 
what specific evidence he is to provide, and what evidence VA 
will attempt to obtain.  VA thirdly has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  This includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in February 2001, April 
2002, January 2003, April 2004, July 2005, October 2006, and 
March 2006 correspondence fulfills the provisions of 38 
U.S.C.A. § 5103(a).  Moreover, the March 2006 notice provided 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Under 38 U.S.C.A. § 5103(a) notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While VA failed to follow this sequence, the readjudication 
of the claim in the January 2007 supplemental statement of 
the case, following the issuance of the above Veterans Claims 
Assistance Act of 2000 (VCAA) notice letters corrected this 
timing deficiency.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376-78 (2006).  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, VA 
and/or the veteran obtained and associated with the record 
all of the claimant's available and identified post-service 
medical records including his records from the Social 
Security Administration (SSA), the Phoenix and Prescott VA 
Medical Centers, Curtis A. Dickman, M.D., John J. Brothwell, 
M.D., Saint Joseph Hospital, Dr. Susan Reach, Dr. Alfred M. 
Zimmerman, and Luke Air Force Base.  Moreover, in June 2005, 
VA was notified that a search for the alleged May and June 
2003 VA examination reports failed to uncover any such 
examinations.  The record also shows the veteran was afforded 
several VA examinations, the most recent dated in February 
2006, which examinations along with their addendums provides 
VA with sufficient evidence to rate the severity of his 
service connected disorder.  Therefore, there is no pertinent 
evidence which is not currently part of the claim's files.  

Hence, VA has fulfilled its duty to assist the appellant in 
the prosecution of his claim.  

The Claim

The veteran contends that his musculoskeletal pain and 
fatigue includes increased adverse symptomatology that 
warrants the assignment of a higher evaluation.  It is also 
requested that the veteran be afforded the benefit of the 
doubt. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  In cases 
where the original rating assigned is appealed, consideration 
must be given to whether the veteran deserves a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

When an unlisted condition is encountered, it will be 
permissible to rate on the basis of a closely related disease 
or injury in which not only the function affected, but the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

In the November 1997 rating decision, the RO granted service 
connection for musculoskeletal pain and fatigue due to an 
undiagnosed illness and assigned a 40 percent rating 
effective from February 11, 1996, under 38 C.F.R. § 4.71a, 
Diagnostic Code 8850 (undiagnosed condition-musculoskeletal 
diseases)-5025 (fibrositis, primary fibromyalgia syndrome).  
The veteran's disability is evaluated in accordance with M21-
1MR, Part IV, Subpart ii, Chapter 2, Section D (December 21, 
2005).  Diagnostic Code 8850 denotes an undiagnosed illness 
involving the musculoskeletal system, but contains no rating 
criteria.  Id.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5025, where there is 
widespread musculoskeletal pain and tender points, with or 
without associated fatigue, sleep disturbance, stiffness, 
parasthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Reynaud's-like symptoms that are constant, or 
nearly so, and are refractory to therapy, a maximum 40 
percent disability rating is warranted.  Widespread pain is 
defined as being pain in both the left and right sides of the 
body, that is both above and below the waist, and that 
affects both the axial skeleton (i.e., cervical spine, 
anterior chest, thoracic spine, or low back) and the 
extremities.  Id.

Therefore, since the 40 percent evaluation already assigned 
the veteran is the maximum rating possible under Diagnostic 
Code 5025, the Board finds that the claim for a higher 
schedular rating must be denied.  38 C.F.R. § 4.71a.  This is 
true throughout the period of time during which his claim has 
been pending.  Fenderson, supra.

Moreover, given the nature of the veteran's complaints and 
treatment for general body pain and fatigue as well as the 
scope of the adverse symptoms covered by fibromyalgia under 
Diagnostic Code 8850, the Board finds no basis for rating his 
service connected musculoskeletal pain and fatigue by analogy 
to another Diagnostic Code.  See 38 C.F.R. § 4.20; Butts v. 
Brown, 5 Vet. App. 2, 538 (1993) (the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case").  This is true throughout the 
period of time during which his claim has been pending.  
Fenderson, supra.

Nonetheless, based on the veteran's written statements to the 
RO, the personal hearing testimony, and statements to VA 
examiners that the musculoskeletal pain and fatigue 
interferes with obtaining and/or maintaining employment, the 
Board considered the application of 38 C.F.R. § 3.321(b)(1).  
In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disability.  38 C.F.R. § 3.321(b)(1).

In the regard, the Board notes that in December 1996 Dr. 
Zimmerman reported that the veteran is incapable of heavy 
work.  Similarly, Dr. Zimmerman in a subsequent undated 
statement reported that the claimant would not be able to 
continue work much longer.  Moreover, the July 2003 VA 
examiner opined that the veteran's ability to achieve gainful 
employment performing activities similar to his past 
occupation (i.e., a truck driver) are severely compromised 
and vocational rehabilitation to work in a more sedentary 
occupation would not be a solution because his condition 
affects the joints necessary for such employment.  Likewise, 
VA treatment records starting in 2006 include the opinion 
that the veteran is unemployable.  See, for example, VA 
treatment records dated in May 2006, July 2006, and September 
2006.  Furthermore, the veteran has described his pain and 
fatigue as being so bad that, when he was working, he lost 
ten days a months because of his pain and fatigue, he had to 
leave his job because of his pain and fatigue, and he cannot 
obtain and maintain another full-time job because of his pain 
and fatigue.

However, the evidence does not objectively show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  38 C.F.R. § 3.321(b)(1).  While a review of the 
record shows the veteran seeking treatment for his pain and 
fatigue every few months at VA, there simply is no objective 
evidence that his musculoskeletal pain and fatigue acting 
alone (i.e., without regard to his non service connected 
cervical spine disability or the service connected major 
depression) has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
38 C.F.R. § 4.14 (2006) (the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation...is to be 
avoided).   In fact, not only did the February 2006 VA 
examiner opine that the veteran only had mildly disabling 
elbow and knee symptoms but the most recent SSA records 
report his primary diagnosis (i.e., the disability that 
entitles him to SSA disability) is his non service connected 
cervical myelopathy.  Id.  

It is undisputed that this service-connected disability at 
issue affects employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes the RO was correct in finding that the 
criteria for submission for extra-schedular consideration 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996).  This is true throughout 
the period of time during which his claim has been pending.  
Fenderson, supra.

In reaching the above conclusions, the Board has not 
overlooked the veteran's, his now diseased wife's, and his 
mother's statements to the RO, his statements to his 
physicians, and the personal hearing testimony.  While lay 
witnesses are competent to describe experiences and symptoms 
that result therefrom, because laypersons are not trained in 
the field of medicine, they are not competent to provide 
medical opinion evidence as to the current severity of a 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, these statements addressing the severity 
of the musculoskeletal pain and fatigue are not probative 
evidence as to the issue on appeal that involves only the 
effects of service-connected disability.  As noted in the 
Introduction of this decision, the issue of a total 
disability rating by reason of service-connected disabilities 
has been referred to the RO for consideration - especially 
since this type of benefit considers the effects of 
additional service-connected disabilities on the veteran's 
ability to sustain employment.  

Finally, the Board considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the claim must be denied.


ORDER

A higher evaluation for musculoskeletal pain and fatigue due 
to an undiagnosed illness is not warranted at any time since 
February 11, 1996.



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


